Citation Nr: 1531804	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

2. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

3. Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  

4. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the Veteran's claim of service connection for a right knee disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant as to determining the Board's jurisdiction.  

The Board is cognizant that additional records have recently been added to the electronic component of the Veteran's claims file - to specifically include significant amount of VA treatment records.  Although these records were associated with the claims file after the last adjudication by the RO of the issues in appellate status, the Board has reviewed them and found that to the extent these records discuss the issues adjudicated in this appeal this evidence is either duplicative or cumalitive of that previously of record, and thus, the Board can proceed with adjudication of these claims without prejudice to the Veteran.  See 38 C.F.R. § 20.1304.  

The issue of service connection for a right knee disability, to include as secondary to a service-connected right ankle disability, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. An unappealed October 1996 rating decision denied the Veteran's claim of service connection for tinnitus based essentially on a finding that such disability was not shown to be related to his service.  

2. Evidence received since the October 1996 rating decision is either cumulative of evidence previously of record or does not tend to show a nexus between the Veteran's tinnitus and his service; does not relate to an unestablished fact necessary to substantiate a claim of service connection for tinnitus; and does not raise a reasonable possibility of substantiating such claim.  

3. An unappealed October 1996 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based essentially on a finding that such disability was not shown (no current disability); additional evidence was not received in the year following.  

4. Evidence received since the October 1996 rating decision shows the Veteran has a bilateral hearing loss disability; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.  

5. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) of either ear was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.  

6. The Veteran is not shown to have served in the Republic of Vietnam or any other designated area where the service department has determined that herbicide agents were used, and is not shown to have been otherwise exposed to herbicides during service.  

7. Type 2 diabetes mellitus was not manifested in service, or within the first postservice year; and it is not shown to be related to his service, to include as due to herbicide exposure therein.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

4. Service connection for type 2 diabetes mellitus is denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in March 2011, VA provided the Veteran Kent compliant notice with respect to the claims of service connection for tinnitus and bilateral hearing loss.  In the March 2011 correspondence, VA also notified the Veteran of the information needed to substantiate his claims of service connection for type 2 diabetes mellitus and a right knee disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA audiological examination in July 2012; review of this examination reveals that it was based on review of the pertinent medical and lay evidence and the examiner adequately considered this evidence prior to providing the opinion (the Board is also cognizant as to the tinnitus claim, as the claim is not reopened, there is no duty to provide such an examination under the duty to assist, but under these facts, once provided, it needs to be adequate and the Board finds, that in fact, that it was).  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not arrange for a VA examination/opinion as to the claim of service connection for type 2 diabetes mellitus because such was not necessary.  Absent any competent evidence suggesting that the Veteran's diabetes mellitus may be related to his service (as discussed in greater below), an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Reopening of the Claims

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

An unappealed October 1996 rating decision denied the Veteran's claim of service connection for tinnitus based on a finding that such disability was not shown to be related to his service.  The October 1996 rating decision also denied his claim of service connection for bilateral hearing loss based essentially on findings that such disability was not shown (no current diagnosis).  No additional evidence was received within the following year.  Consequently, the October 1996 rating decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the October 1996 rating decision included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of tinnitus), private treatment records from Salem Ear, Nose, and Throat (ENT) Associates and from W.S., M.D., and statements from the Veteran.  

On January 1972 service enlistment examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
6000
Right
20
10
10
---
10
---
Left
30
20
20
---
15
---


On November 1974 service separation examination, the Veteran's ears were normal.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
6000
Right
25
0
15
20
15
45
Left
15
0
10
20
30
20

On a January 1975 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since the service separation examination.  

November 1995 private treatment records from Salem Ear, Nose, and Throat, Associates show a complaint of difficulty hearing due to right ear blockage.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
40
40
45
---
55
Left
20
5
20
---
50





Speech discrimination was 100 percent in each ear.

December 1995 private treatment records from W.S., M.D., show that the Veteran was seen for cholesteatoma in the right ear.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
40
40
55
---
55
Left
20
15
25
---
35





Speech discrimination was 84 percent in the right ear and 100 percent in the left.  The diagnosis was conductive hearing loss in the right ear and hearing within normal limits in the left ear.  

In his August 1996 claim, the Veteran asserted that he was exposed to machine gun, small weapons, and tank cannon fire, and that he has had ringing in his ears since service.

Evidence received since the October 1996 rating decision includes a July 2012 VA examination report, a May 2013 private audiology report, and statements from the Veteran in which he asserted that he has had tinnitus since service, and that as a light infantryman he was exposed to noise from demolition training, and machine gun, grenade, rocket, and tank fire in service.  

On July 2012 VA examination, the Veteran reported that he was exposed to various weapons and explosive noise, including tank fire at close range that knocked him to the ground.  He had postservice employment as a police officer for 16 years and in construction for 20 years.  He reported that he had constant tinnitus since the 1970s with no specific event related to onset, and that he had hearing trouble in both ears for a very long time, significantly worse in the right ear.  It was noted that private treatment records showed a March 1991 diagnosis of right ear otitis media and a November 1995 diagnosis of right ear cholesteatoma.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
6000
Right
85
85
105+
105+
105
105+
Left
25
20
45
70
55
40

Speech recognition (by Maryland CNC word list) was 38 percent in the right ear and 94 percent in the left.  The diagnoses were mixed hearing loss in the right ear and SNHL in the left ear.  The examiner opined that "the right ear hearing loss at 6000Hz is less likely as not caused by or a result of military noise exposure," and "the mixed hearing loss currently seen in the veterans right ear is caused by a cholesteatoma...and...is not caused by or a result of military noise exposure."  The examiner explained that the November 1974 service separation examination report indicates that the mild hearing loss at 6000 Hz shown on the November 1974 service separation examination; however that frequency was not tested on entry.  Furthermore, there was no significant change in any hearing thresholds that were tested both at entrance and exit in the right ear.  

Regarding left ear hearing loss, the July 2012 VA examiner opined that the Veteran's hearing loss in the left ear "is less likely as not caused by or a result of military noise exposure."  The examiner explained that the January 1972 enlistment examination report shows a mild hearing loss at 500 Hz, and the November 1974 separation examination shows a mild hearing loss only at 4000 Hz.  There was significantly better hearing at exit compared to entrance at 500 Hz and 1000 Hz, and significant worsening at exit at 4000 Hz.  In total there is a large fluctuation between the two tests in the left ear that is most likely attributed to inter-test reliability rather than spontaneous improvement in hearing or significant threshold shifts (at 4000 Hz).  Also, there are no significant threshold shifts in the right ear during this same time period which would indicate a traumatic noise event related to the tank fire incident reported by the Veteran.  

Regarding tinnitus, the July 2012 VA examiner opined that the Veteran's tinnitus "is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss," and that it is "less likely as not caused by or a result of military noise exposure."  The examiner explained that the Veteran reported a significant noise event in 1972 or 1973 related to tank fire at close range which "rattled his chain" for a few days.  However, the Veteran did not relate tinnitus onset to that specific event, but rather to sometime during the 1970s.  Loud noise exposure in and of itself does not constitute a noise injury.  There is no report of medical evaluation stemming from the tank fire event, and there are no reports of tinnitus in his STRs, on any private audiology evaluations, or on the new patient VA examination in March 2011.

A May 2013 private audiology report from an unidentified source shows that audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
70
70
Not Reported
Not Reported
Not Reported
Left
15
10
45
65
55

Tinnitus

As the Veteran's claim of service connection for tinnitus was previously denied on the basis that the disability was unrelated to service, for additional evidence received to be new and material, it must relate to such unestablished fact (i.e., tend to relate the Veteran's tinnitus to service).  The evidence received since the October 1996 rating decision is either cumulative of evidence previously of record or does not tend to show a nexus between the Veteran's tinnitus and his service.  The Veteran's statements alleging he was exposed to noise trauma in service and asserting that he has had tinnitus since service are cumulative evidence, and not new, as he previously made those statements in connection with his original claim.  

The July 2012 VA examination report and the May 2013 private audiology evaluation report are new evidence (in that they were not previously part of the record).  However, they are not material evidence, because they do not bear positively on (tend to establish) an unestablished fact necessary to substantiate the claim.  Instead the July 2012 VA examiner's report/opinion bears negatively on the unestablished fact (of a nexus between the tinnitus and his service), and therefore cannot possibly be considered as reasonably raising a possibility of substantiating the claim.  In the July 2012 opinion, the examiner considered the pertinent facts of this case.  In the Board's judgment, the examiner's opinion was not based simply on the lack of documentation in the STRs, but instead is also based on the lack of complaint during post-service treatment for ear complaints.  The report shows that the negative opinion was based on review of both the Veteran's reports of acoustic trauma (and subsequent symptoms) and the relevant medical evidence from service and after service and the negative opinion is based on the clinician's knowledge of the expected effects of noise exposure in service and the type of complaints the Veteran would have made had he been experiencing tinnitus at time of the earlier post-serivce medical treatment.  For these reasons, the opinion was adequate.  Additionally, the May 2013 private audiology evaluation report does not relate the Veteran's tinnitus to service.  Therefore, no new evidence has been received that shows or suggests a nexus between the Veteran's tinnitus and his service.  In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claim of service connection for tinnitus may not be reopened.  

Bilateral Hearing Loss

The Veteran's claim of service connection for bilateral hearing loss was previously denied on the bases that such disability was not shown (no current diagnosis).  Therefore, for additional evidence received to be new and material, it must relate to such unestablished fact (i.e., tend to show that the Veteran has hearing loss of either ear).  Evidence received since the October 1996 rating decision, specifically the July 2012 VA examination report and the May 2013 private audiology evaluation report, was not before agency decision-makers at that time, and is thus new.  As those reports show that the Veteran has a hearing loss disability in each ear, they directly address an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and (particularly in light of the low threshold standard for reopening endorsed in Shade) raise a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and warrants reopening the claim.  38 C.F.R. § 3.156(a); see Shade, 24 Vet. App. at 121.  Next, the Board will consider the claim  for bilateral hearing loss on the merits.

Service Connection Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including diabetes mellitus and SNHL, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes and SNHL).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  


Bilateral Hearing Loss - de novo review

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the RO clearly considered these claims on the merits (in the December 2013 supplemental statement of the case).  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is not in dispute that the Veteran has a bilateral hearing loss disability, as mixed hearing loss in the right ear and SNHL in the left ear were diagnosed on July 2012 VA examination.  Based on his MOS and his reports of his duties in service, it may reasonably be conceded that he was exposed to loud noise in service.  What remains necessary to substantiate the claim of service connection for bilateral hearing loss is competent evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.  

The Veteran asserts that he has had problems with hearing loss since service.  The Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability is established by diagnostic studies.  See 38 C.F.R. § 3.385.  The STRs, including the November 1974 service separation examination, do not show a hearing loss disability of either ear in service.  In his January 2011 statement, the Veteran asserted that at the time of his service separation examination "the doctor told [him] [he] had 25% hearing loss in [his] right ear."  Notably, the July 2012 VA examiner found that the November 1974 service separation examination report did not show a hearing loss disability in either ear upon service separation.  The Board has considered the contentions in this appeal, to include the representative's contentions regard the meaning of the STRs and the VA examination, but the Board notes that the competent opinion by the examiner addressed the issues in the STRs and the opinion is made in light of consideration of these facts.  Although cognizant of the examiner's findings regarding hearing loss in service, the examiner found no connection between current hearing loss and those finding in service.  Thus, without a nexus between thet current disability any any hearing loss found in service, it is unnecessary to futher discuss other theories, such as aggravation as any theory requires a nexus between current disability and the disability findings in service.  See generally 38 C.F.R. § 3.306.  These other theories are also further discussed below.  Therefore, the preponderance of the evidence does not show that a hearing loss disability of either ear became manifested in service and persisted since.  Furthermore, SNHL of either ear is not shown to have been manifested in the first postservice year.  Accordingly, service connection for a hearing loss disability of either ear on the basis that it manifested in service and continued, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of a showing of onset in service and continuity of symptoms thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The only competent evidence of record that directly addresses the matter of a nexus between the Veteran's bilateral hearing loss and service is the opinion of the July 2012 VA examiner.  The July 2012 VA examiner opined that the Veteran's hearing loss in the left ear "is less likely as not caused by or a result of military noise exposure."  Regarding the right ear, the July 2012 VA examiner opined that "the right ear hearing loss at 6000 Hz is less likely as not caused by or a result of military noise exposure," and "the mixed hearing loss currently seen in the veterans right ear is caused by a cholesteatoma...and...is not caused by or a result of military noise exposure."  

The Board observes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  On January 1972 enlistment examination, audiometry showed a 30 decibel threshold in the left ear at 500 Hz, and on November 1974 separation examination, audiometry showed a 30 decibel threshold in the left ear at 4000 Hz.  Notably, the July 2012 VA examiner attributed the fluctuation between the service enlistment and separation audiometry of the left ear to inter-test reliability rather than spontaneous improvement in hearing or significant threshold shifts (at 4000 Hz).  As the July 2012 VA examiner's opinion reflects familiarity with the entire record, cites to clinical data, and points to alternate etiology (cholesteatoma in the right ear), the Board finds it probative evidence in the matter.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's own statements relating his hearing loss to noise trauma in service.  However, such statements are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  He does not cite to supporting clinical data (or medical opinion/text).  Therefore, his own opinion in this matter is not probative.

The preponderance of the evidence is against a finding of a nexus between the Veteran's hearing loss disability of either ear and service/noise trauma therein, and is thus against the claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.  

Type 2 Diabetes Mellitus

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (including diabetes mellitus) manifested to a degree of 10 percent or more, the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Nevertheless, when a claimed disorder is not included as a presumptive disorder, direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Private treatment records from Friedberg Family Medicine show a diagnosis of new onset non-insulin dependent diabetes mellitus in April 2007 and ongoing treatment.  

VA treatment records show a diagnosis of type 2 diabetes mellitus and ongoing treatment since March 2011.  

In his January 2011 statement, the Veteran asserted that he believed he was exposed to defoliants in an area known as "Little Vietnam" while in advanced infantry training at Fort Polk, Louisiana.  He alleged that given the time frame he believes the defoliant was Agent Orange.  He indicated that he was diagnosed with diabetes about 3 years ago.  

In March 2013 the RO made a formal finding of a lack of information required to corroborate exposure to herbicide.  A response from the service department indicated that the Veteran did not have service in the Republic of Vietnam.  

In a May 2013 VA Form 9, the Veteran asserted that he was exposed to Agent Orange at Fort Gordon, Georgia, in the Spring of 1972, and that such exposure caused his diabetes.  

It is not in dispute that the Veteran has type 2 diabetes mellitus, as VA and private treatment records show a diagnosis of such disability.  However, it is not shown that the Veteran was exposed to herbicides in service.  Notably, there is no evidence that he served in the Republic of Vietnam, or any other designated area where the service department has determined that herbicide agents were used.  The Veteran alleges that he was exposed to herbicides in service, either during training at Fort Polk, Louisiana, or at Fort Gordon, Georgia.  The Board acknowledges the Veteran's statements indicating that he believes that a defoliant was used in an area where he trained, and that he believes the defoliant was Agent Orange.  While he is competent to report what he observed through his senses (see Jandreau, 492 F.3d 1372), he has not demonstrated that he has specialized knowledge or training to determine that he observed the use of herbicides/Agent Orange to render applicable the statutory presumptions regarding such exposure.  He has not submitted any competent evidence to support his assertion of herbicide exposure in service.  Thus, the Board finds that his testimony in that regard is not competent to establish exposure to herbicides/Agent Orange.  Consequently, service connection for type 2 diabetes mellitus on a presumptive basis, under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307, is not warranted.  

The Veteran may alternately establish service connection for diabetes mellitus by showing the condition is otherwise related to service.  It is not shown, nor does the Veteran allege, that diabetes mellitus was manifested in service or within the first postservice year.  His STRs are silent for any complaints, treatment, findings, or diagnosis related to diabetes in service.  The initial postservice documentation in the record of a diagnosis of diabetes mellitus was in April 2007, more than 32 years after separation from service (which in itself is a factor for consideration against a claim of service connection absent applicability of any presumptions or competent supporting evidence), at which point it was described as new onset.  Consequently, service connection for type 2 diabetes mellitus on the basis that it manifested in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  

The Board acknowledges the Veteran's assertions that he has diabetes mellitus as the result of his military service.  Although he is competent to state his symptoms, as a lay person, he is not qualified to render a medical diagnosis or an opinion concerning medical causation with respect to diabetes mellitus.  The etiology of diabetes mellitus involves a complex medical question addressing the internal endocrine system and is outside the realm of common knowledge of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for type 2 diabetes mellitus; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  
ORDER

The appeal to reopen a claim of service connection for tinnitus is denied.  

The claim of service connection for bilateral hearing loss is reopened; however, service connection for bilateral hearing loss is denied on de novo review.  

The appeal seeking service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide, is denied.  


REMAND

The Veteran has raised a secondary theory of entitlement which has not yet been adjudicated by VA.  In a July 2015 appellant's brief, the Veteran (via his newly appointed representative) alleges that his right knee disability is caused or aggravated by his service-connected right ankle disability.  As the Veteran has asserted a secondary theory of entitlement, and the medical evidence of record is inadequate to address that medical question, a remand to secure an advisory medical opinion is necessary.  Additionally, upon remand, obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of the complete updated clinical records (i.e., those not already in the record) of all VA treatment or evaluation that the Veteran has received for his right knee disability since July 2015.  

2. Thereafter, the AOJ should return the entire record to the June 2011 VA examiner for review and an addendum opinion regarding whether or not the Veteran's right knee disability is secondary by his service-connected right ankle disability.  If the June 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record, and an examination of the Veteran if deemed necessary, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's right knee disability was caused OR aggravated by his service-connected right ankle disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


